--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


March 29, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold



 
Re:
CONSENT TO EXTENSION AND WAIVER OF DEFAULT



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of (a) the delivery of the Borrower’s audited financial statements for
the fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarters ended September 30, 2018,  December 31, 2018, and March 31,
2019, and the related compliance certificates required to be delivered pursuant
to Section 5.01(a), (b) and (c), as applicable, of the Credit Agreement to June
30, 2019 (the “Financial Reporting Extension”; the foregoing reporting, the
“Specified Reporting Requirements”) and (b) the date by which the Borrower must
comply with the financial covenants set forth in Section 6.12 of the Credit
Agreement with respect to the fiscal quarter ending on December 31, 2018, and
March 31, 2019, to June 30, 2019 (the “Financial Covenant Extension”; and
together with the Financial Reporting Extension, the “Specified Extension”). 


In addition, the Loan Parties notified the Administrative Agent that certain
Deposit Accounts maintained by Cantaloupe Systems, Inc., contained deposits in
excess of the amounts permitted by Section 4.14 of the Security Agreement, and
as result thereof an Event of Default occurred under clause (n) of Article VII
of the Credit Agreement (together with the Events of Default that occurred under
Section 5.02(a) and under clause (c) of Article VII of the Credit Agreement in
connection with such Event of Default, collectively, the “Deposit Account
Defaults”).  The Loan Parties acknowledge and agree that the Deposit Account
Defaults have occurred and that each constitutes an Event of Default under the
Credit Agreement and an event of default under the Security Agreement, and, as a
result, they have requested that the Administrative Agent waive the Deposit
Account Defaults (the “Specified Waiver”).



--------------------------------------------------------------------------------

At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders (a) consent to the Specified
Extension and (b) waive the Deposit Account Defaults.


In consideration of the Specified Extension and the Specified Waiver, the Loan
Parties agree that (a) until written notice to the contrary is delivered by the
Administrative Agent to the Borrowers and notwithstanding the satisfaction of
the Specified Reporting Requirements after the date hereof, the Borrower shall
not request, and the Secured Parties shall not be required to honor, any request
for additional Revolving Loans, Letters of Credit, or other credit
accommodations, provided that the Secured Parties may do so in their sole and
absolute discretion, (b) within (30) days after the end of each fiscal month
(beginning with the fiscal month ending February 28, 2019, provided that with
respect to such fiscal month such financial statements shall be delivered on or
before April 5, 2019), they shall deliver an unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal month and the then elapsed portion of
current fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a Financial
Officer as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal quarterly controls and adjustments (i.e., controls and adjustments that
are not performed on a monthly basis), normal year-end audit adjustments, and
the absence of footnotes, and indicating that the unaudited consolidated
financial statements do not reflect: (i) any adjustments which may be required
by the internal investigation described in the Borrower’s public disclosures to
the extent that such adjustments have not yet been finalized; and (ii) any
adjustments related to the adoption of ASC 606 (including gross versus net of
transaction reporting) until the analysis with respect to such adjustments has
been completed, (c) on or before Friday of each week, the Borrower shall deliver
to the Administrative Agent a 13-week rolling cash flow report, (d) the
Applicable Rate shall continue to be set at Category 1 until at least the date
that the unaudited financial statements and related compliance certificate
required to be delivered pursuant to Sections 5.01(b) and (c) with respect to
the fiscal quarters ending September 30, 2018, December 31, 2018, and March 31,
2019, are delivered to the Administrative Agent, (e) from and after the date
hereof, no Loan Party will, nor will it permit any Subsidiary to, (i) declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, other than
Restricted Payments made to other Loan Parties, (ii) sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it,
pursuant to Section 6.05(h) of the Credit Agreement, nor will the Borrower
permit any Subsidiary to issue any additional Equity Interest in such Subsidiary
(other than to the Borrower or another Subsidiary in compliance with Section
6.03 or Section 6.04 of the Credit Agreement), (iii) merge into or consolidate
with it, or liquidate or dissolve, or (iv) consummate an Acquisition or enter
into an agreement with respect to an Acquisition, and (f) by no later than June
30, 2019, the Loan Parties shall move all Deposit Accounts (other than Excluded
Accounts (as defined in the Security Agreement)) not maintained with the
Administrative Agent to the Administrative Agent or close such Deposit Accounts,
provided that, notwithstanding anything in the Security Agreement to the
contrary, during such period the Loan Parties shall be permitted to maintain up
to $1,500,000 in Deposit Accounts with Silicon Valley Bank.  The failure to
comply with the foregoing sentence will constitute an immediate Event of Default
under the Credit Agreement.



--------------------------------------------------------------------------------

Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date) and (d) agrees that none of its respective obligations
and covenants shall be reduced or limited by the execution and delivery of this
letter agreement.


Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.



--------------------------------------------------------------------------------

This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, (b) on the date hereof the Loan Parties
shall have prepaid the Term A Loan in an aggregate principal amount of at least
$5,000,000 (such prepayment to be applied in inverse order of maturity of the
Term A Loan; provided that $625,000 of such prepayment shall be applied to the
principal payment on the Term A Loan due on March 31, 2019), and (c) the Loan
Parties shall have paid (or made arrangements acceptable to the Administrative
Agent to pay) all outstanding legal fees of counsel to the Administrative
Agent.  Except for the consents and waivers set forth above, the text of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect.  This letter agreement shall not constitute an amendment to
any other provision of the Credit Agreement or any other Loan Document. The
Specified Extension is a one-time consent and the Specified Waiver a one-time
waiver and neither shall not be construed as an agreement to consent to or waive
any future event. No consent or waiver by the Administrative Agent or the
Lenders under the Credit Agreement or any other Loan Document is granted or
intended except as expressly set forth herein.  Except as set forth herein, the
consents and waiver agreed to herein shall not constitute a modification of the
Credit Agreement or any of the other Loan Documents, or a course of dealing with
the Administrative Agent and the Lenders at variance with the Credit Agreement
or any of the other Loan Documents, such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future.  This letter
agreement shall be a “Loan Document” for all purposes under the Credit
Agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original, but all such separate counterparts shall together constitute but
one and the same instrument.  Delivery by one or more parties hereto of an
executed counterpart of this letter agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by facsimile or other electronic
method of transmission shall also deliver an original executed counterpart to
the Administrative Agent, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer



[USAT - CONSENT LETTER]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Geraldine King
 
Name: Geraldine King
 
Title: Executive Director, Special Credits Risk



[USAT - CONSENT LETTER]


--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of March 29, 2019



 
STITCH NETWORKS CORPORATION
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




 
USAT CAPITAL CORP, LLC
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




 
CANTALOUPE SYSTEMS, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer



[USAT - CONSENT LETTER]





--------------------------------------------------------------------------------